RENDERED: OCTOBER 16, 2020; 10:00 A.M.
                            NOT TO BE PUBLISHED


                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2018-CA-1422-MR


PAUL ESTES                                                          APPELLANT



                     APPEAL FROM MERCER CIRCUIT COURT
v.                  HONORABLE DARREN W. PECKLER, JUDGE
                           ACTION NO. 09-CR-00079



COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                         OPINION
                                        AFFIRMING

                                        ** ** ** ** **

BEFORE: COMBS, JONES, AND L. THOMPSON, JUDGES.

JONES, JUDGE: The Appellant, Paul Estes, appeals from the Mercer Circuit

Court’s order summarily denying his RCr1 11.42 motion without an evidentiary

hearing, as well as the lower court’s order denying Estes’s motion to recuse the




1
    Kentucky Rules of Criminal Procedure.
circuit judge assigned to this matter. Having reviewed the record and being

otherwise sufficiently advised, we affirm.

                                 I. BACKGROUND

            The factual background and relevant trial testimony were summarized

by the Kentucky Supreme Court as part of its direct review of Estes’s judgment of

conviction and sentence. We adopt the Court’s summary as set forth below:

                   [Estes] and Megan Brooks began dating in January
            2009. Megan and her young daughter lived with Megan’s
            mother, Debbie Brooks. [Estes] stayed there at times.
            According to [Estes], Megan had an appetite for crack
            cocaine and methamphetamine and she introduced him to
            crack. At 3:53 a.m. on July 20, 2009, Megan called 911
            to report that Debbie was dead. Police arriving at the
            scene found Debbie’s body on her bedroom floor with a
            plastic grocery bag around her head.

                  The bedroom scene suggested that a struggle had
            occurred. The autopsy revealed bruises on the victim’s
            hand, leg, knees, neck, shoulders, and inside of the scalp.
            Scrapes were found on the side of her nose and on her
            knee. DNA collected from beneath the victim’s
            fingernails implicated [Estes].

                   [Estes] was arrested and charged with Debbie’s
            murder. Prior to his indictment and with his attorney
            present, [Estes] confessed his involvement in the murder
            to police. An audio recording of his statement related the
            following events.

                  The recording revealed that [Estes] told police that
            on the night of Debbie’s death, he and Megan smoked
            marijuana and a large quantity of crack cocaine. When
            Megan’s “high” began to subside, she told [Estes] that

                                        -2-
she wanted to start a life together with him, but they
needed money that could be obtained from an insurance
policy on her mother’s life. For an hour, she coaxed
[Estes] to kill Debbie, and he was finally persuaded to do
so. [Estes] said he was not offered any money to kill
Debbie. His only inducement was Megan’s assurance
that he, Megan, and Megan’s daughter could have a life
together as a family if he killed Megan’s mother. At
Megan’s insistence, they entered the bedroom where
Debbie was sleeping. [Estes] put a pillow over Debbie’s
face and held it there. Debbie awakened and scuffled
with [Estes] to break free. [Estes] said he held the pillow
to her face until she lost consciousness and he believed
she was dead. With Debbie lying on the floor, [Estes]
admitted that he asked Megan to verify that she was
dead. Megan did so by placing a plastic bag tightly over
Debbie’s head. Megan then directed [Estes] to leave the
scene. She later threatened to have [Estes] killed if he
talked to the police. Over [Estes’s] objection, his
audiotaped statement was played for the jury.

        The medical examiner’s testimony confirmed that
Debbie had suffocated, but it could not be determined if
death was caused by a pillow held over her face or the
plastic bag found over her head. A fingerprint analyst
testified that six of the eight fingerprints found on the bag
matched [Estes]. Megan was excluded as a source of the
fingerprints. A biologist testified that the DNA taken
from Debbie’s fingernails matched [Estes]; no
conclusions could be drawn from DNA from the bag.

       [Estes] called Megan as a witness during his case
in chief. She testified that she entered an Alford plea to
second degree manslaughter in connection with her
mother’s death. She said that on the night of the murder
she was out with a friend using cocaine. She returned
home around 3:30 a.m., checked on her daughter, and
then went to sleep on the couch. At 4:00 a.m., she heard
Debbie’s alarm clock. She went to Debbie’s bedroom,
saw Debbie lying on the floor, and called 911.
                             -3-
                    Megan claimed that she had a good relationship
             with her mother and that she did not need her mother’s
             money because she had her own income from selling
             drugs. Megan’s testimony was impeached by several
             prior inconsistent statements. Three of Megan’s former
             cellmates testified that Megan had made statements
             consistent with [Estes’s] account of the murder.

                    The jury convicted [Estes] of murder and
             recommended a sentence of life without benefit of parole
             for 25 years. Judgment was entered accordingly.

Estes v. Commonwealth, No. 2014-SC-000320-MR, 2016 WL 2605269, at *1-2

(Ky. May 5, 2016).

             As related to the instant appeal, the critical events took place within

days of Estes’s arrest and confession to police. Early on, police suspected Estes

and Megan were involved in Debbie’s death. Police were able to arrest the two on

preexisting, unrelated criminal charges. Estes was placed in the Boyle County

Detention Center on those charges. From the onset, Estes’s behavior concerned

jail staff. They were afraid Estes might try to harm himself. He was placed on

suicide watch, and jail staff requested a psychological consultation. Comp Care

performed the evaluation and recommended Estes be sent to Eastern State Hospital

where he could be observed more closely. Estes was not sent to Eastern State

Hospital, but he was prescribed antidepressants while at the jail.

             In the days leading up to Estes’s statement, he told the lead detective

on the case, Gary Bradshaw, that he wanted to talk. Detective Bradshaw was

                                         -4-
concerned that Estes had not yet been appointed counsel in connection with the

murder charge and decided to wait until Estes had counsel to speak with him. On

August 10, 2009, a public defender from the Department of Public Advocacy

(“DPA”), Susanne McCollough, was appointed to represent Estes. Attorney

McCollough was the most experienced attorney at the local DPA office and was its

supervising attorney at the time.

             After the appointment, Detective Bradshaw called Attorney

McCollough. He told her that Estes wanted to talk to him about Debbie’s murder.

He advised Attorney McCollough that he already had very strong evidence

implicating Estes in Debbie’s murder, including Megan’s statement that Estes

acted alone, evidence indicating Estes’s actions were motivated by a desire to kill

Debbie for life insurance money, Estes’s DNA under Debbie’s fingernails, and a

statement from a friend of Estes that Estes indicated involvement in the murder.

             After speaking with Detective Bradshaw, Attorney McCollough

confirmed her appointment and performed some legal research to determine

whether the charges against Estes made him eligible for the death penalty.

Attorney McCollough believed that Estes could be facing the death penalty

because one of the aggravating factors for the death penalty is that “[t]he offender

committed the offense of murder for himself or another, for the purpose of




                                         -5-
receiving money or any other thing of monetary value, or for other profit[,]” KRS2

532.025(2)(a)4, and the Commonwealth indicated it had evidence that Estes was

motivated by proceeds from a life insurance policy.

                Next, Attorney McCollough called the Mercer County

Commonwealth’s Attorney, Richie Bottoms. During their conversation,

Prosecutor Bottoms agreed not to seek the death penalty if Estes gave a statement.

Prosecutor Bottoms also indicated that if Megan set it up, then Estes would be the

“low man on the totem pole.” The Commonwealth denied this statement was

tantamount to an agreement that Estes would receive a lower sentence than Megan.

Attorney McCollough could not recall her exact conversations with Prosecutor

Bottoms in this regard, and her notes are not clear.

                Attorney McCollough then met with Estes at the Boyle County

Detention Center. Attorney McCollough was not aware of the Comp Care

evaluation. Estes testified that he was in a “turtle gown,” which he argues should

have been sufficient to place Attorney McCollough on notice of his precarious

mental state. 3 Attorney McCollough testified that she does not believe Estes was

in a turtle gown at their first meeting, although she recalls him wearing one at later



2
    Kentucky Revised Statutes.
3
  A “turtle gown/suit” is a tear-resistant single-piece outer garment that is generally used to
prevent a hospitalized, incarcerated, or otherwise detained individual from forming a noose with
the garment to commit suicide.
                                              -6-
meetings. Attorney McCollough, while not a medical expert, has extensive

experience dealing with clients in mental crisis and was well-aware of the law as it

relates to the need to have a client in a questionable mental state evaluated prior to

allowing the client to speak to investigators. She did not find anything about

Estes’s conduct indicative of his being incompetent or otherwise unable to

understand his rights. Attorney McCollough does not specifically recall whether

she told Estes not to speak with law enforcement; however, she is 99.9% sure that

she would have advised him not to do so as that is her general practice, especially

in cases as serious as Estes’s case.

                 Attorney McCollough recalls that Estes wanted to talk to law

enforcement primarily because he was afraid Megan was going to get out of jail

and would harm his family. She also believed he wanted to get right with God and

express his remorse. For her part, Attorney McCollough was anxious to remove

the possibility of the death sentence. Attorney McCollough went over Estes’s

statement with him in detail.

                 Later that afternoon, Attorney McCollough and Estes met with

Detective Bradshaw. The conversation was recorded. Before asking any

substantive questions, Detective Bradshaw read Estes his Miranda4 rights. Estes

stated that he understood his rights and acknowledged that his counsel was present.


4
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
                                               -7-
He then recounted the events leading up to the victim’s death.5 After Estes

finished recounting his version of the events, Attorney McCollough made the

following statement:

               Aw I’d like to, I’d like to put on the record of, for [Estes]
               that um, he’s not been offered any kind of deal at this
               time um he so I don’t want anybody to think he’s doing
               this because he’s been offered x amount of years or
               something, um, he’s taking responsibility but he doesn’t
               want, he wants the truth out and uh and will rest easier.

Record (R.) at 165. Attorney McCollough made this statement partially to protect

herself so that it would be clear that Estes had decided to talk to the detectives of

his own volition.

               Detective Bradshaw then asked Estes if anyone coerced him into

making his statement. Estes replied that no one had coerced him or made any

threats or promises to him, and that he had made the statement of his own free will


5
  He stated that Megan introduced him to crack and that he soon found himself addicted to it.
Estes eventually began staying with Megan and the victim. On the evening the victim was
killed, Estes and Megan were at home where they smoked a large amount of crack and some
marijuana. Estes said as Megan was coming down from her high she began to talk about needing
to find a way to get more money. Eventually, Megan began talking about killing the victim for
insurance money. Estes said she continued to suggest that he kill the victim for over an hour or
so until Estes finally agreed to do it. At that point, Estes retrieved a pillow and the two then went
upstairs. As they stood upstairs, Megan urged Estes to complete the act. After about twenty
minutes, Estes entered the victim’s room. He found her on her bed asleep. He placed a pillow
over her face. She struggled and the two ended up on the floor. He continued applying pressure
to the pillow until he believed she was dead. Estes asked Megan to check to see if the victim
was dead. Megan put the victim’s head in a yellow, plastic Dollar General Store bag. Megan
then told Estes to leave the premises. Estes left Megan with the victim and drove to Lexington
where he continued smoking crack cocaine. Estes said that after the victim’s funeral, Megan
threatened to have him harmed if he told anyone what they had done. He said that he became
particularly scared after he caught Megan cheating on him with another man.
                                                -8-
after having discussed the matter with Attorney McCollough. Estes now says that

Attorney McCollough coached him into saying “no” by giving him non-verbal

cues during the interview.

             Approximately two months after Estes made his statement, Attorney

McCollough moved the trial court for an order directing a mental examination of

Estes to determine whether he was competent to stand trial, as well as his criminal

responsibility at the time of Debbie’s murder. R. at 16. In support of her motion,

defense counsel noted that Estes may have been under the influence of intoxicants

at the time of the alleged offense and that Estes had been on suicide watch at the

Boyle County Detention Center for some time. The trial court granted the order,

and Estes was admitted to the Kentucky Psychiatric Correctional Center (KCPC)

on October 20, 2009, where he remained until November 19, 2009.

             Dr. Amy J. Trivette was assigned to be Estes’s evaluator. Dr.

Trivette reported back to the trial court by letter dated November 27, 2009. Dr.

Trivette indicated that, as requested, she evaluated Estes for competency to stand

trial and criminal responsibility. Dr. Trivette noted prior to his arrival at KCPC,

Estes had been housed at the Boyle County Detention Center where he was placed

on suicide watch after verbal threats of self-injury. Upon his arrival at KCPC,

Estes was taking Paxil and Vistaril. She found Estes to be pleasant, forthcoming,

and cooperative. Upon admission, he reported feeling fine but somewhat over-


                                         -9-
sedated by his medication regime. He denied particular problems with mood,

sleep, or appetite. He denied any active suicidal ideation. He provided vague

descriptions of visual and auditory hallucinations since childhood. However, he

was not responding to internal stimuli and displayed no evidence of a thought

disorder. He did not express delusional beliefs. Dr. Trivette adjusted Estes’s

medications slightly.

             Dr. Trivette ultimately concluded that Estes was competent to stand

trial and that there was no evidence of mental illness or mental retardation that

would have impaired Estes’s capacity to appreciate the criminality of his conduct

or the ability to conform his conduct to the requirements of the law at the time of

the alleged incident. Following his return to the Boyle County Detention Center,

the trial court found Estes competent to stand trial and criminally responsible.

             The case proceeded with several continuances. Shortly before trial

was scheduled to begin in August of 2013, Estes filed a handwritten, pro se

“motion for conflict of counsel and to suppress statements to detectives.” Estes

stated that he filed the motion after Attorney McCollough’s supervising attorney,

Teresa Whittaker, visited him in jail. Supervisor Whittaker advised Estes that he




                                        -10-
may have received ineffective assistance of counsel when Attorney McCollough

allowed him to give his statement to Detective Bradshaw.6

               In response to Estes’s motion, the trial court set a hearing for August

15, 2013, and directed the DPA to appoint independent counsel to represent Estes

at the hearing. In response to the order, Rebecca L. Lytle was appointed to

represent Estes. Attorney McCollough, Estes, and Detective Bradshaw testified at

the hearing. Following the hearing, the trial court entered a lengthy order denying

Estes’s motion to suppress his statement.

               [Estes’s] attorney testified that she had counseled [Estes]
               not to make a statement but that he was determined to do
               so for various reasons. Counsel had advised [Estes] that
               his truthful statement would remove the possibility of the
               death penalty being sought by the Commonwealth.
               Counsel also testified that [Estes] expressed a desire to
               “get right with God” as well as a desire to protect his
               family from harm should his co-defendant [Megan
               Brooks] be released. Counsel further testified that prior
               to the statement being given, she had not received any
               specific sentence recommendation or promise from the

6
  A little over three years after Estes gave his statement to Detective Bradshaw, our Court
rendered an Opinion in a somewhat factually similar case, McGorman v. Commonwealth, No.
2010-CA-001971-MR, 2012 WL 5626893 (Ky. App. Nov. 16, 2012) (not to be published), aff’d
in part, rev’d in part sub nom. Commonwealth v. McGorman, 489 S.W.3d 731 (Ky. 2016). We
held that McGorman’s trial counsel was ineffective where counsel allowed McGorman to be
interviewed by police without having time to perform an independent investigation and without
having first investigated McGorman’s mental health. Even though McGorman was not final,
Supervisor Whittaker met with Estes without Attorney McCollough present and explained the
holding in McGorman. Supervisor Whittaker told Estes she believed Attorney McCollough’s
actions were ineffective pursuant to McGorman. She recommended various courses of action to
Estes, one of which included filing the pro se motion. Ultimately, the Kentucky Supreme Court
reversed our holding regarding counsel’s ineffectiveness in allowing McGorman to give a
statement to police, but the Court’s Opinion was not rendered until some time after the events at
issue in this case had transpired.
                                              -11-
Commonwealth. It should be noted that the
Commonwealth’s intended sentence for Megan Brooks at
the time of the statement was life without parole.
[Estes’s] testimony differed from that of his lead counsel.
He indicated he would not have given the statement had
his attorney advised against same nor would he have
made any statements to the news media. He further
indicated he was following the non-verbal
recommendation of his attorney during the taking of the
statement but was under the belief that he would get less
than his co-defendant due to his cooperation. He states
then that his answers to the detective’s questions about
voluntariness were false due to the “tutoring” of his
counsel. This testimony was contradicted by [Estes’s]
trial counsel.

The detective who was present at the taking of the
statement testified that he maintained relatively constant
eye contact with [Estes] during the statement. He noted
that [Estes] seemed to pay very little attention to his
attorney except when she spoke. He also noted that the
room was very small (approximately 10’ x 10’) and that
he did not notice any overt non-verbal communication by
[Estes’s] attorney.

Based on the foregoing, this Court is convinced that
[Estes’s] statement was not at the time, precipitated by
any promise to receive a lesser sentence than his co-
defendant. Rather, the statement was meant to
incriminate Megan Brooks, his co-defendant, and to
relieve his own conscious [sic] and remove the death
penalty from being a possible sentence. Although [Estes]
now contends that a death sentence was not an important
factor in his consideration, it was a significant
consideration for the Commonwealth to surrender. It
also appears to have been the only concession the
Commonwealth had agreed to make in return for a full
and truthful statement by [Estes].



                           -12-
             [Estes’s] motion to suppress his statement is denied. The
             lead counsel, Ms. McCollough reluctantly and
             voluntarily requested to be relieved as trial counsel; said
             request was sustained due to ethical considerations in
             light of the testimony she was compelled to present in
             Court.

R. at 181-83.

                Estes’s case proceeded to trial in April of 2014, with Attorney Lytle

representing Estes. The jury convicted Estes of murder and recommended a

sentence of life without benefit of parole for 25 years. Judgment was entered

accordingly. Estes appealed his judgment of conviction and sentence to the

Kentucky Supreme Court. Among other issues, Estes argued that the trial court

erred when it refused to suppress his recorded August 2009 statement to Detective

Bradshaw. With respect to this issue, the Court held that the trial court did not err

when it declined to suppress Estes’s recorded statement to Detective Bradshaw;

however, the Court expressed no opinion on the effectiveness of Attorney

McCollough in allowing Estes to give the statement. Estes, 2016 WL 2605269, at

*8.

             After the Kentucky Supreme Court affirmed Estes’s judgment of

conviction and sentence, Estes filed an RCr 11.42 motion to alter, amend, or

vacate his judgment of conviction and sentence with the trial court. Estes alleged

he received ineffective assistance of counsel when Attorney McCollough failed to

fully investigate the facts of the case and Estes’s mental state prior to agreeing to
                                         -13-
allow Estes to be interviewed by Detective Bradshaw, and she compounded this

error by actively participating in the interview and providing incriminating

information in the form of her questions and prodding of Estes. Estes also filed a

motion requesting the trial court judge, Hon. Darren W. Peckler, to recuse himself

from any further proceedings. Estes asserted that Judge Peckler’s actions and

correspondence with DPA regarding Attorney McCollough and Supervisor

Whitaker showed that he had predetermined the effectiveness of Attorney

McCollough’s representation and that he had additionally engaged in ex parte

communications with Attorney McCollough over the issue.7 The trial court denied

the motion to recuse Judge Peckler, as well as Estes’s RCr 11.42 motion.8

              This appeal followed.




7
 Specifically, Estes cited the fact that Judge Peckler reported Supervisor Whittaker to the
Kentucky Bar Association and sent two letters to DPA’s general counsel, Scott West, about
Supervisor Whittaker’s actions. In one of the letters, dated September 3, 2013, Judge Peckler
chastised Mr. West for not contacting Attorney McCollough before reaching a decision that
Supervisor Whittaker did not engage in improper conduct. Estes contended that Judge Peckler
could not have known whether DPA’s investigation into the matter included speaking with
Attorney McCollough unless the court had engaged in ex parte communications with Attorney
McCollough about the matter.
8
  Estes also moved the trial court to recuse the Mercer County Commonwealth Attorney’s Office
from any further work on Estes’s criminal case. Estes relied on the fact that Attorney
McCollough had since become employed by the Mercer County Commonwealth Attorney’s
Office. The trial court also denied this motion, a decision Estes has not appealed.
                                             -14-
                                    II. ANALYSIS

                               A. Evidentiary Hearing

             The trial court decided Estes’s RCr 11.42 motion without holding an

evidentiary hearing. The trial court indicated that it opted not to hold an

evidentiary hearing because the record was clear insomuch as the arguments

presented in Estes’s RCr 11.42 motion mirrored those of the suppression hearing,

and the evidence and testimony of that hearing were on the record.

              “Deciding a motion for relief from a judgment under [RCr] 11.42 for

ineffective assistance of trial counsel requires the trial court to conduct an

evidentiary hearing only when there is ‘a material issue of fact that cannot be

determined on the face of the record.’” Commonwealth v. Searight, 423 S.W.3d
226, 228 (Ky. 2014) (quoting Wilson v. Commonwealth, 975 S.W.2d 901, 904 (Ky.

1998)). “This Court has consistently held that a hearing is not necessary when a

trial court can resolve issues on the basis of the record or when ‘it determine[s] that

the allegations, even if true, would not be sufficient to invalidate [the]

convictions.’” Id. (quoting Wilson, 975 S.W.2d at 904); see also Newsome v.

Commonwealth, 456 S.W.2d 686, 687 (Ky. 1970).

             The record in this case was extraordinarily well-developed. Attorney

McCollough, Detective Bradshaw, and Estes testified at the prior hearing.

Attorney McCollough’s notes were introduced into the record. Additionally, the


                                          -15-
record contains a substantial amount of information about Estes’s mental state.

Given the information contained in the record, we cannot see how another

evidentiary hearing would have added anything of substance to the record.

Accordingly, we find no error with respect to the trial court’s decision to rule on

Estes’s RCr 11.42 motion without first conducting an evidentiary hearing.

                   B. Ineffective Assistance of Counsel Claims

             Claims for ineffective assistance of counsel are evaluated under the

two-part test established in Strickland v. Washington, 466 U.S. 668, 104 S. Ct.
2052, 80 L. Ed. 2d 674 (1984), and adopted by our Supreme Court in Gall v.

Commonwealth, 702 S.W.2d 37 (Ky. 1985). A successful appellant must first

show “that counsel’s performance was deficient.” Strickland, 466 U.S. at 687, 104
S. Ct. at 2064. “This is done by showing that counsel made errors so serious that

counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment or that counsel’s representation fell below an objective standard of

reasonableness.” Parrish v. Commonwealth, 272 S.W.3d 161, 168 (Ky. 2008)

(quoting Strickland, 466 U.S. at 687-88, 104 S.Ct. at 2064) (internal quotation

marks omitted). When applying this test, our “scrutiny of counsel’s performance

must be highly deferential.” Strickland, 466 U.S. at 689, 104 S. Ct. at 2065. We

must “indulge a strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance[.]” Id.


                                         -16-
             The appellant must next show that the deficient performance was

prejudicial to his defense. This requires showing that counsel’s errors were so

serious as to deprive the defendant of a fair trial, a trial whose result is reliable. Id.

To show prejudice, the defendant must show there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have

been different. “A reasonable probability is the probability sufficient to undermine

the confidence in the outcome.” Bowling v. Commonwealth, 80 S.W.3d 405, 410

(Ky. 2002) (citation omitted).

             Estes’s first argument is that Attorney McCollough rendered

ineffective assistance of counsel when she failed to conduct a substantive

investigation or make a reasonable decision that particular investigations were

unnecessary before arranging for him to provide his statement to Detective

Bradshaw. We disagree.

              The level of investigation required necessarily must depend on the

stage of the case as related to counsel’s strategic goals for that particular stage.

In this case, Attorney McCollough testified that she was gravely concerned that

Estes would be facing a possible death sentence if convicted. She was eager to

secure an agreement from the Commonwealth that it would not seek the death

penalty against Estes. She was also aware that Estes wanted to talk to law

enforcement about the circumstances surrounding Debbie’s death and would likely


                                           -17-
insist on doing so with or without an agreement. Attorney McCollough’s

testimony shows that allowing the interview was strategic in nature and undertaken

so as to gain some benefit for Estes.

              Additionally, Attorney McCollough did investigate the case before

allowing Estes to meet with Detective Bradshaw. Attorney McCollough testified

that she spoke to Detective Bradshaw about the Commonwealth’s case against

Estes. During this conversation, she learned the Commonwealth had already

accumulated a substantial amount of evidence implicating Estes in Debbie’s death,

including Estes’s DNA under Debbie’s fingernails. Attorney McCollough then

determined that because the motivation was alleged to be life insurance proceeds,

the Commonwealth could seek the death penalty. See KRS 532.025(2)(a)4. Next,

Attorney McCollough called Prosecutor Bottoms. It is undisputed that during their

conversation, Prosecutor Bottoms agreed not to pursue the death penalty if Estes

gave a statement implicating Megan in the crime.9 Finally, Attorney McCollough

met with Estes in person at the jail. Estes told her his version of the events and

indicated to her that he wanted to talk to police to make sure they knew Megan was

involved so that she would not be released, as he was gravely concerned that



9
 They also discussed that if it turned out that Megan “set up” the murder, Estes would be “low
man on the totem pole.” Attorney McCollough believes that this statement meant that Estes
would be offered a lower sentence than Megan. However, it is unclear whether an agreement
was actually reached on this point. Attorney McCollough could not recall the exact conversation
and her notes are unclear. Prosecutor Bottoms has steadfastly denied any such agreement.
                                             -18-
Megan would harm his family. Attorney McCollough had the impression Estes

was going to talk to police even if she advised him not to do so. Finally, Attorney

McCollough actively took part in the interview by asking follow-up questions to

ensure that it was clear that Megan played an active role in Debbie’s killing.

             While the investigation did not last days or weeks, it was reasonably

thorough to allow Attorney McCollough to make an informed and reasoned

decision to go forward with the police interview. Estes “is unable to point to what

additional proof or evidence could have been obtained by pre-trial counsel

conducting a protracted investigation prior to permitting him to speak to the

detective.” McGorman, 489 S.W.3d at 744. Additionally, McCollough secured an

agreement from the Commonwealth that it would not seek the death penalty if

Estes’s statement showed Megan was the instigator. “[I]n the judgment of pre-trial

counsel, [Estes’s] best defense, given the strong prosecution case against him, was

to lessen his culpability by inculpating [Megan].” Id. While Estes ultimately

received a longer sentence than Megan, the Commonwealth did not seek the death

penalty against him. Accordingly, we cannot say that Attorney McCollough was

ineffective in her investigation or preparation prior to the police interview.

              Next, Estes argues that Attorney McCollough was ineffective when

she failed to investigate “Estes’s history of mental illness and any facts that would

have made Estes categorically ineligible for the death penalty.” As noted,


                                         -19-
Attorney McCollough did speak with Estes before he gave his interview. She

testified that she did not notice any behavior that caused her to be concerned that

Estes’s mental state was such that he could not make rational decisions or

participate in his defense. While Estes may have been depressed, Attorney

McCollough was not concerned that Estes was incompetent.

             We do not agree that Attorney McCollough acted deficiently in this

regard, either. While she could have done more, the record is clear that Attorney

McCollough spoke with Estes and believed him to be competent to give a

statement to police. Even if Attorney McCollough’s failure to have a competency

and mental health evaluation performed prior to the interview was deficient,

however, Estes has not shown that any such failure was prejudicial. Indeed, he

cannot do so because he was fully evaluated at KCPC shortly after the interview.

Dr. Trivette determined that Estes was competent and there was no evidence of

mental illness or mental retardation that would have impaired Estes’s capacity to

appreciate the criminality of his conduct or the ability to conform his conduct to

the requirements of the law at the time of the alleged incident. And, likewise,

Estes has failed to identify any mental illness that would have made him

categorically ineligible for the death penalty had Attorney McCollough insisted on

a comprehensive evaluation prior to the interview.




                                        -20-
                                C. Motion to Recuse

             Estes argues that Judge Peckler should have granted his motion to

recuse because Judge Peckler obtained personal knowledge of disputed evidentiary

facts and did so by engaging in ex parte communication with Attorney

McCollough. Estes asserts that it is clear that Judge Peckler enmeshed himself in

the proceedings and formed extrajudicial opinions regarding Attorney

McCollough’s representation that biased his ability to rule on Estes’s RCr 11.42

motion.

             Because of our disposition of this case, however, this issue is moot.

Estes’s entitlement to relief is refuted by the face of the record; there are no

discretionary decisions at issue or changes in Judge Peckler’s factual findings

made subsequent to the alleged ex parte communication. Therefore, any actions

by Judge Peckler which allegedly may have been improper are irrelevant.

Accordingly, we need not address this issue on the merits. James v. Wilson, 95
S.W.3d 875, 884 (Ky. App. 2002).

             Nevertheless, we note that the timing of Estes’s recusal motion would

have justified its denial without further inquiry. The events at issue took place in

August of 2013 shortly after Estes filed his pro se motion. The criminal trial took

place in April of 2014. Yet, Estes did not move to recuse Judge Peckler until

August of 2017. The doctrine of waiver justifies the trial court’s denial of the


                                          -21-
motion to recuse. “A motion for recusal should be made immediately upon

discovery of the facts upon which the disqualification rests. Otherwise, it will be

waived.” Bussell v. Commonwealth, 882 S.W.2d 111, 113 (Ky. 1994) (citations

omitted). The Bussell Court affirmed the trial court’s denial of the motion to

recuse, specifically because the defendant either had known or should have known

of the basis for such motion for more than five months, yet waited until only a few

days prior to trial to act on that information. The letters at issue were sent to the

DPA in 2013, and Estes should have been aware of their content even before his

trial took place.

                                  III. CONCLUSION

             For the reasons set forth above, we affirm the orders of the Mercer

Circuit Court.

              ALL CONCUR.

 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Dennis J. Burke                            Andy Beshear
 Frankfort, Kentucky                        Attorney General of Kentucky

 Kara Stinson Lewis                         Jesse L. Robbins
 Frankfort, Kentucky                        Assistant Attorney General
                                            Frankfort, Kentucky




                                          -22-